DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on August 29, 2022, has been received and entered.




Claim Disposition

3.	Claims 1-15, 20-24, 29-30 and 32 have been cancelled.  Claims 36-42 have been added.  Claims 16-19, 25-28, 31 and 33-42 are pending. Claims 25-28, 31, 36-37 and 40-41 are under examination. Claims 16-19, 33-35, 38-39 and 42 are withdrawn as directed to a non-elected invention.



Information Disclosure Statement

4.	The Information Disclosure Statements filed on August 29, 2022, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Claim Objection

5.	Claims 25-28, 31, 36-37 and 40-41 are objected to because of the following informalities:
For clarity it is suggested that claim 25 is amended to read,
 “A method of preparing a cell suspension, comprising:
obtaining a recombinant nuclease, and
incubating the recombinant nuclease in a cell suspension until nucleic acids present in the suspension or released from the cells are removed to facilitate flow of the cells through a microfluidic channel,
wherein the recombinant nuclease is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 2 , and 
wherein the recombinant nuclease when present in a solution at 4 degrees Celsius has non-specific nuclease (NSN) activity  with a Kcat value of at least 10s-1”. 
The dependent claims hereto are included.
For clarity it is suggested that claim 26 is amended to delete, “further comprising” because the limitation following this language is already recited in claim 25.
For clarity and precision of claim language it is suggested that claim 27 is amended to read, “The method of claim 25, wherein the cell suspension is processed in a cell sorting apparatus”.
For clarity it is suggested that claim 36 is amended to read “The method of claim 25, wherein the NSN activity is [[defined by]] a kcat value of [[at least ]] 100s-1. See also claim 37 with similar language.
For clarity it is suggested that claim 41 is amended to depend from claims 36 and 37 in lieu of claim 28.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 25-28, 31 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is indefinite for the recitation of “the at least one amino acid substitution” being the reason for ‘the nuclease has increased NSN activity’, because claim 28 depends from claim 25 which does not clearly set forth an increased NSN activity. Moreover, claim 28 recites at least one substitution, addition or deletion but does not make a correlation between these and an increase in NSN activity. Furthermore, independent claim 25 recites “at least 90% identity to SEQ ID NO:2” and claim 28 recites ‘at least one substitution, addition or deletion’ thus if the NSN activity is increased in claims 25 and 28, its clear that ‘at least one substitution’ in claim 28 is not solely responsible for an increase in NSN activity.
Clarification is needed.


	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 26 is rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26 is directed to a further limitation that is already set forth in the claim from which it depends, however, no further limitation is provided. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 25, 31, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Prot. Sci, vol. 6, 1997, pages 2655-2658), taken with ACCESSION No. FSCEBO, 2011 (see alignment of record in the application).
The claimed invention is not limited to a specific organism and is directed broadly to any non-specific nuclease that is at least 90% identical to SEQ ID NO: 2 which reads on the full length as well as fragments and having the structure would necessarily mean the recited activity would be obvious. The instant specification discloses that, there is a need in the art for alternative and/or improved methods that use said non-specific nucleases, for example to reduce the viscosity of solutions comprising nucleic acids and/or to reduce or prevent clogging of channels, matrices, and pores that are in contact with solutions comprising nucleic acids in all kinds of said conditions. Further, the group of PLD-like nucleases encoded in the genome of members of the genus Pseudomonas are closely related to each other with sequences identities of mostly 96.7%- 100%. Based on the disclosure in the art of fragments of the structure, the activity associated with the fragments in the claims would inherently be achieved.
Zhao et al. (1997, Prot. Sci. 6:2655-2658) disclosed a non-specific bacterial nuclease called Nuc of the PLD-family from Salmonella typhimurium (later renamed as Salmonella enterica subsp. enterica serovar Typhimurium). For clarity this enzyme is named herein StNuc to distinguish it from other “Nuc” nucleases. StNuc is capable of degrading double and single stranded DNA in the presence of up to 1 mM EDTA. Its pH optimum is in the range from pH 5.0 to 7.5. The catalytic rate constant Kcat was determined as 0.12s-1 (see abstract and pages 2633-58). Endonuclease activity of the purified Nuc was assayed by incubating varied amounts of the enzyme (see page 2657).  Zhao et al. does not per se teach the structure of SEQ ID NO: 2, however, as disclosed in the specification and the art there’s some overlap with species (“The most closely related sequences in NCBI from outside the family of Pseudomonaceae are members of the families of Enterobacteriacea and Moraxellaceae including isoenzymes identified in species of the genera Salmonella, Escherichia, Klebsiella, Citrobacter, and Acinetobacter ....”), see pages 1-5 of the specification. Although Zhao et al. does not teach the sequence of SEQ ID NO: 2, said sequence is not novel and is well established in the art. One such disclosure in the art is ACCESSION No. FGCEBO, which discloses a structure that is 100% identical to the structure set forth in SEQ ID NO: 2 from a Pseudomonas. Although Zhao et al. does not expressly teach a microfluidic channel, the cell suspension of Zhao et al. would necessarily flow through a microfluidic channel since it same methodology is disclosed with the nuclease being present in solution and incubation and the removal of nucleic acids that would prevent such a flow.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Zhao et al. teach the claimed preparation of a cell suspension with nuclease having non-specific activity and the structure of the nuclease is just another property which is well established in the art and based on the open language in the claims, it is clear that the nuclease can be substituted. One of ordinary skill in the art would be motivated to swap out the NSN of Zhao et al. with the one that is taught by AG FACEBO because the art and specification discloses similarities in structure of and the flexibility in using other species. Moreover, based on Zhao et al. disclosing the a similar NSN activity for the enzyme, would mean the same Kcat value as claimed. Zhao et al. disclose that the enzyme in the cells were incubated and testing was done to verify DNA cleavage (see 2657). The methodology of Zhao et al. would indeed ‘facilitate the flow of cells’ are recited and required in the method of claim 25, thus obvious.
Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1747. The Court further advised that “[a] person of ordinary skill
is...a person of ordinary creativity, not an automation.” /d. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.


Response to Arguments
10.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 112, second paragraph and 103 remains for the reasons stated above and herein, but have been modified to reflect amendments made to the claims such as the addition of new claims/limitations.
Applicant traverses the rejection under 103 stating that the Zhao et al. reference does not teach step c in the method. The claimed invention reports step c in claim 26 which is not rejection, however, claim 25 is rejected with similar language. Note that in claim 25, the method recites that flow is ‘facilitated’, based on the methodology disclosed in the art the flow of cells would be facilitated, therefore the limitations of claim 35 are indeed met by the reference. Therefore, the teaching in Zhao et al. remains relevant to the claimed invention. 
Regarding the 112, second paragraph rejection, based on amendments and introduction of new claims, the rejections have been instituted.




Conclusion

11.	No claims are presently allowable. 



12.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652